Citation Nr: 0915926	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  99-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1972 
and from September 1973 to December 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
determination of the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a hearing at 
the RO in August 2001.

The issue of entitlement to service connection for a back 
disability was previously before the Board in March 2002.  
The Board determined that new and material evidence had been 
received to reopen the claim of service connection for a back 
disability, and then denied entitlement to service connection 
on a de novo basis.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2007 decision, the Court vacated and 
remanded the portion of the March 2002 Board decision that 
pertained to the service connection claim for a back 
disability. 

The Board remanded this matter in August 2008 for further 
development.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part. 


REMAND

This appeal was received at the Board in February 2009.  
Later that month, the Veteran submitted additional pertinent 
evidence to the Board.  In March 2009, the Board sent the 
Veteran and his representative a letter advising them that he 
could waive consideration of this evidence by the agency of 
original jurisdiction (AOJ), and that if he did not respond 
within 45 days, the Board would assume he wanted his appeal 
to be remanded to the AOJ for consideration of the additional 
evidence.  See 38 C.F.R. § 20.1304 (2008) (providing that the 
Board cannot consider pertinent evidence in the first 
instance, unless consideration by the AOJ is waived).

The Veteran's service treatment records reveal that he was 
seen in February 1970 with complaints of pain on his left 
side for five days after lifting pots.  The Veteran had no 
muscle spasms and no tenderness.  A diagnosis of muscle 
strain was rendered.  The Veteran was seen in September 1974 
with complaints of a back ache on his left side.  Range of 
motion at that time was noted to be "ok".  A diagnosis of 
muscle strain, R/O UTI, R/O diabetes, was rendered.  In March 
1975, the Veteran was seen with complaints of low back pain 
for a period of three days.  He also complained of low back 
pain when sitting for prolonged periods.  It was the 
examiner's impression that the Veteran had a muscle strain.  
No further complaints or findings of back pain were reported.  

The Veteran testified that he has continuously had back 
problems since his period of service which are related to his 
back problems in service.  He has currently been shown to 
have right-sided L4-5 disc protrusion which compressed the 
anterior aspect of the thecal sac, and a small disc bulge at 
L3-4.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Veteran has not been afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current low back disorder.  All 
indicated tests and studies should be 
performed and all findings should be 
reported.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum to 
the report.  The examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current low back 
disorder had its onset in service or is 
otherwise the result of a disease or 
injury in service.  A rationale is needed 
for each opinion that is rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and that his reports must be 
considered in formulating any opinions.

2.  If the claim is not fully granted, 
issue a supplemental statement of the 
case that considers all evidence received 
since the last supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

